Citation Nr: 0421118	
Decision Date: 08/03/04    Archive Date: 08/09/04	

DOCKET NO.  01-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to medical 
treatment provided by the Department of Veterans Affairs 
(VA).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran had active military duty from April 1960 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied 
entitlement to compensation under 38 U.S.C.A. § 1151.  
Although the veteran initially requested a hearing, he 
withdrew that request in a May 2002 written statement.  The 
case is not ready for appellate review, and will be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

The veteran seeks entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability he 
claims resulted from cervical spine surgery provided him by 
VA in January 1998.  The surgery provided was a cervical 
decompressive corpectomy from C5 to C7, with fusion from C4 
to T2, with autologous bone graft, and an Orion plating 
system.  The veteran's principal contention is that VA failed 
to diagnose and treat a significant cervical spine disability 
in a timely manner in that such disability was first 
clinically identified as early as 1992.  The veteran argues 
that had VA undertaken surgical intervention earlier than 
January 1998, he would have had a better result.  Although 
this is the principal contention of the veteran, his written 
statements also seem to argue that the result he obtained in 
January 1998 was not as good as it should have been, and/or 
resulted in unforeseen consequences.  In his October 1999 
claim, he wrote that he lost significant strength in his left 
arm, some strength in his right arm, he lost his voice for 
about six weeks, and had little to no sensation in his bowels 
to defecate.  He also argued that he became impotent 
following this surgery.  He later wrote that he had been 
informed at the time of surgery that the purpose of surgery 
was to stop the progress of the disease and that it was very 
unlikely that he would obtain a reversal of symptoms.  He has 
argued that had surgery been earlier provided by VA, the 
cervical spine disease process could have been terminated 
earlier with a better net result.

In May 2002, the representative specifically requested that 
VA obtain a medical review of the evidence and the production 
of opinions as to whether the veteran did in fact sustain 
"additional disability," as that term is defined at 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  The representative 
argued that such action was warranted based upon the 
objective clinical findings of cervical spine disability 
identified in VA records in 1992, some years before cervical 
spine surgery was provided in 1998.  The Board concurs with 
this request as consistent with the Veterans Claims 
Assistance Act (VCAA) at 38 U.S.C.A. § 5103A(d)(2).  Although 
the specific language of that statute is clearly directed at 
an inquiry as to whether current disability is related to 
some incident of service, VCAA is certainly applicable in the 
present case.  The veteran certainly has a degree of current 
cervical spine disability at present and, paraphrasing the 
statute, there is at least an indication that that disability 
"may be" associated with VA medical or surgical care.

VA compensation will be paid for "a qualifying additional 
disability" which was not the result of a veteran's willful 
misconduct if the disability was caused by medical or 
surgical treatment and the proximate cause of the additional 
disability was either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the medical or surgical 
treatment, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

In inquiring into "additional disability," it is relevant 
to address a veteran's physical condition previous to the 
surgery in question and subsequent thereto.  Compensation is 
not payable for the continuance or natural progress of 
disease, or for injuries for which the medical or surgical 
treatment was authorized.  It is necessary to determine 
whether additional disability is actually the result of VA 
medical or surgical treatment, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  VA compensation is not payable for the 
"necessary consequences" of medical or surgical treatment 
with the express or implied consent of the veteran.  
Necessary consequences are those which are certain to result 
from, or were intended to result from, the medical or 
surgical treatment provided.  38 C.F.R. § 3.358.  Whether 
additional disability resulted from VA medical or surgical 
treatment and the proximate cause of the disability was an 
event not reasonably foreseeable, the inquiry is whether the 
result would not be reasonably anticipated or expected by a 
health care provider who utilized the degree of care a 
prudent or competent person so engaged would exercise.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  Specifically, the veteran's claims 
folder should be referred to a physician 
for an opinion as to whether it is at 
least as likely as not that the veteran 
sustained any additional disability as a 
result of the January 1998 cervical spine 
surgery or any delay in diagnosing the 
veteran's cervical spine disability.  If 
the examiner concludes that the veteran 
has such additional disability, he or she 
should provide an opinion as to whether 
the proximate cause of the additional 
disability was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
surgical treatment or (B) an event not 
reasonably foreseeable.

3.  After completion of the above 
development, the RO should again address 
the issue presented in this appeal and, 
if the decision is not to the veteran and 
representative's satisfaction, provide 
them with a supplemental statement of the 
case and the opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


